EXHIBIT 21.1 List of Subsidiaries Subsidiary State or Jurisdiction of Incorporation or Organization SCPDistributorsLLC Delaware Superior CommerceLLC Delaware Splash Holdings, Inc. Delaware AllianceTrading,Inc. Delaware SCPAcquisitionCo.LLC Delaware SuperiorPool ProductsLLC Delaware SCPInternational,Inc. Delaware Pool Development LLC Delaware Horizon Distributors, Inc. Delaware POOLCORP Financial Inc. Delaware POOLCORP Financial Mortgage LLC Delaware Poolfx Supply LLC Delaware Cypress, Inc. Nevada SCPPoolHoldingsBV Netherlands SCPPoolBV Netherlands SCP(UK)HoldingsLimited United Kingdom SCP(UK)Limited United Kingdom Garden Leisure Products Ltd United Kingdom Swimming Pool Warehouse Ltd United Kingdom Cascade Swimming United Kingdom Norcal Pool Supplies Ltd United Kingdom BoninConsultoresEServicosLDA Portugal SCP Pool Portugal LDA Portugal SCP Pool Distributors Spain S.L. Spain SCP Europe SAS France SCP FranceSAS France SCP Italy S.r.l. Italy SCP Benelux Belgium SCPDistributorsCanada Inc. Ontario Superior Pool Products Inc. Ontario 1447123 Ontario Limited Ontario Les Industries R.P. Inc. Quebec Les Produits de Piscine Metrinox Inc. Quebec SCP Mexico S.A. de C.V Mexico
